DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erb (US 2015/0266436).
Re 1, Erb discloses: a heatable (paragraph [0058], lines 11-14 describe electrical current generating heat; fig 1, 105 is electrical conductor generating heat) touch sensor (paragraph [0063], describes sensor; paragraph [0094], lines 8-13, describe sensor in seat cushion for determining if person is sitting in seat) comprising: an optical waveguide (115; paragraph [0038], lines 6-8 disclose glass core conveying optical signals; paragraph [0058], line 19 describes 115 as glass core); an electrical heat conductor (105; paragraph [0058], line 3); a carbon layer (110 disposed within 105 but contacted by 105; paragraph [0058], line 9 describes 110 as including carbon hermetic seal layer; paragraph [0050], lines 10-20 describe metal layer formed directly on carbon layer and thus 110 contacted by 105 corresponds to carbon layer) disposed between the optical waveguide and the electrical heat conductor.  
Re 2, Erb discloses: wherein the electrical heat conductor is a layer of an electrically conductive material arranged around the optical waveguide (paragraphs [0050], [0058]; fig 1, 105 around 115).  
Re 9, Erb discloses: wherein the electrical conductor is wound around the optical waveguide (105 wraps around 115 in same way as illustrated in fig 1 of instant application) or is wound together with the optical waveguide.  
Re 16, Erb discloses: a plastic sheath (110 directly contacting 115; paragraph [0058], lines 8-9 describe 110 as plastic) disposed between the optical waveguide and the carbon layer.
Re 17, Erb discloses: an insulating varnish (outermost 110; paragraph [0058], lines 8-9 describe 110 as plastic; paragraph [0052], lines 1-3 describe insulating polymer on exterior of metal conductor) coated on the electrical heat conductor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb (US 2015/0266436), as applied to Claim 1 above, in view of Single-Mode Optical Fiber (Wikipedia Page, dated by Wayback Machine to 7/4/2017, url:< https://web.archive.org/web/20170704120549/https://en.wikipedia.org/wiki/Single-mode_optical_fiber>).
Re 3, Erb discloses: the limitations of Claim 1 (see rejection above).
Erb does not disclose: wherein the optical waveguide is a single mode fiber.
Single-Mode Optical Fiber teaches: that single mode fibers provide the benefit of retaining better fidelity of each light pulse over longer distances.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Erb with: wherein the optical waveguide is a single mode fiber; as taught by Single-Mode Optical Fiber, for the purpose of retaining better fidelity of each light pulse over longer distances.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb (US 2015/0266436), as applied to Claim 1 above, in view of Interferometry (Wikipedia Page, dated by Wayback Machine to 11/17/2017, url:< https://web.archive.org/web/20171117044503/https://en.wikipedia.org/wiki/Interferometry>).
Re 4, Erb discloses the limitations of Claim 1 (see rejection above).
Erb is silent on how the optical sensor specifically works, and thus does not disclose: wherein touch sensing is carried out via optical interferometry.
Interferometry teaches: that interferometers are the highest precision measuring instruments existing.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Erb with: wherein touch sensing is carried out via optical interferometry; as taught by Interferometry, for the purpose of utilizing the highest precision measuring technique.
Claims 1-2, 5-6, 9-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriura (US 2019/0277713) in view of Erb (US 2015/0266436).
Re 1, 5, 6, 10, Moriura discloses: a steering wheel (figs 12-13; paragraph [0059] describes steering wheel) comprising: a heatable touch sensor (12; paragraph [0059] describes utilizing 12 as a heater element) [Claim 10]; the heatable touch sensor comprising: an electrical heat conductor (paragraph [0056] describes 12 as formed from metals which are heat conductors) [Claim 1]; the heatable touch sensor is disposed on a carrier film (11) [Claim 5]; wherein the carrier film is thermally conductive (paragraph [0048] describes 11 as formed from a conductive material including the same metals as wire 12) [Claim 6].
Moriura does not disclose: that the heatable touch sensor comprises: an optical waveguide; a carbon layer disposed between the optical waveguide and the electrical heat conductor [Claim 1].
Erb teaches: an optical waveguide (115; paragraph [0038], lines 6-8 disclose glass core conveying optical signals; paragraph [0058], line 19 describes 115 as glass core); a carbon layer (110 disposed within 105 but contacted by 105; paragraph [0058], line 9 describes 110 as including carbon hermetic seal layer; paragraph [0050], lines 10-20 describe metal layer formed directly on carbon layer and thus 110 contacted by 105 corresponds to carbon layer) disposed between the optical waveguide and the electrical heat conductor; for the purpose of providing a device that can self-seal microcracks (paragraph [0058]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Moriura contained a device which differed from the claimed device by the substitution of a known fiberoptic sensor (fig 1 within Erb). One of ordinary skill in the art could have substituted the known fiberoptic sensor of Erb for the capacitive sensor (12/13) of Moriura to achieve predictable results, specifically improvement by providing a device that transmits signals at a much faster rate and that can self-seal microcracks.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the fiberoptic sensor of Erb for the capacitive sensor (12/13) of Moriura, and thus to have provided Moriura with: that the heatable touch sensor comprises: an optical waveguide; a carbon layer disposed between the optical waveguide and the electrical heat conductor [Claim 1]; as taught by Erb, for the purpose of providing a device transmits signals at a much faster rate and that can self-seal microcracks, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).
Re 2, the resulting combination of Moriura in view of Erb (subsequently referred to as “Moriura et al”) discloses: wherein the electrical heat conductor is a layer of an electrically conductive material arranged around the optical waveguide (Erb, 105 is layer around 115).  
Re 9, Moriura et al discloses: wherein the electrical conductor is wound around the at least one optical waveguide (Erb, 105 is curved around 115 in same was as illustrated by fig 1 of instant application) or is wound together with the at least one optical waveguide.  
Re 15, Moriura further discloses: wherein the steering wheel is a steering wheel of a motor vehicle.
Re 16, Moriura et al discloses: a plastic sheath (Erb, 110 directly contacting 115; paragraph [0058], lines 8-9 describe 110 as plastic) disposed between the optical waveguide and the carbon layer.
Re 17, Moriura et al discloses: an insulating varnish (Erb, outermost 110; paragraph [0058], lines 8-9 describe 110 as plastic; paragraph [0052], lines 1-3 describe insulating polymer on exterior of metal conductor) coated on the electrical heat conductor.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriura (US 2019/0277713) in view of Erb (US 2015/0266436), as applied to Claims 1/10 above, in view of Letzas (US 2011/0056930).
Re 18, the resulting combination of Moriura in view of Erb (subsequently referred to as “Moriura et al”) as set forth above discloses: a steering wheel rim (Moriura, fig 12), comprising: a plurality of heatable touch sensors (Moriura, fig 1C illustrates more than one of 12; paragraph [0059] describes utilizing 12 as a heater element), each comprising: an optical waveguide (Erb, 115; Erb, paragraph [0038], lines 6-8 disclose glass core conveying optical signals; Erb, paragraph [0058], line 19 describes 115 as glass core); and an electrical heat conductor (Erb, 105, paragraph [0058], line 3); and a thermal conductive film (Moriura, paragraph [0048] describes 11 as formed from a conductive material including the same metals as wire 12) on which the plurality of heatable touch sensors are arranged.
Moriura does not disclose: a cover layer; and-4-Application No. 16/428,009 a thermally activatable lamination layer connecting the cover layer to the thermal conductive film.
Letzas teaches: attaching a cover layer (5) utilizing a thermally activatable lamination layer (paragraph [0048]) to the exterior of a heating unit, for the purpose of ensuring that the heating unit is not visible even after prolonged use (paragraph [0046]).
In the instant case, Moriura already discloses that the thermal conductive film (11) is provided on an exterior portion of the heater unit and thus one of ordinary skill in the art recognizes that providing Moriura with a cover layer attached to the exterior of the heater unit, as taught by Letzas, would provide the cover layer attached to the thermal conductive film.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Moriura with: a cover layer; and-4-Application No. 16/428,009 a thermally activatable lamination layer connecting the cover layer to the thermal conductive film; as taught by Letzas, for the purpose of ensuring that the heating unit is not visible even after prolonged use.
Claims 1-2, 7-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmer (US 2005/0067397) in view of Erb (US 2015/0266436).
Re 1, 7, 8, 10, Hilmer discloses: a steering wheel (paragraph [0001] describes steering wheel) [Claim 10] comprising: an electrical heat conductor (3; paragraph [0013]) [Claim 1]; wherein the electrical heat conductor (3) is disposed between two carrier films (6,7), the second film having heat-insulating properties (paragraph [0014] describes 6/7 as being formed from polyurethane which the instant application at paragraph [0028] describes as an insulator) [Claim 7]; wherein the electrical heat conductor is embedded (paragraph [0013]) in a matrix material (4) [Claim 8].
Hilmer does not disclose: that the steering wheel comprises: a heatable touch sensor comprising: an optical waveguide; a carbon layer disposed between the optical waveguide and the electrical heat conductor [Claim 1].
Erb teaches: a heatable touch sensor comprising: an optical waveguide (115; paragraph [0038], lines 6-8 disclose glass core conveying optical signals; paragraph [0058], line 19 describes 115 as glass core); a carbon layer (110 disposed within 105 but contacted by 105; paragraph [0058], line 9 describes 110 as including carbon hermetic seal layer; paragraph [0050], lines 10-20 describe metal layer formed directly on carbon layer and thus 110 contacted by 105 corresponds to carbon layer) disposed between the optical waveguide and the electrical heat conductor (fig 1); for the purpose of providing a sensor that self-seals micro-cracks (paragraph [0058]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Hilmer contained a device which differed from the claimed device by the substitution of a known fiberoptic cable (fig 1 within Erb). One of ordinary skill in the art could have substituted the known fiberoptic cable (fig 1) of Erb for the metallic cable (3) of Hilmer to achieve predictable results, specifically improvement by providing a sensor that transmits signals at a much faster rate while providing self-sealing properties for micro-cracks.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the fiberoptic cable of Erb for the metallic cable (3) of Hilmer, and thus to have provided Hilmer with: that the steering wheel comprises: a heatable touch sensor comprising: an optical waveguide; a carbon layer disposed between the optical waveguide and the electrical heat conductor [Claim 1]; as taught by Erb, for the purpose of providing the steering wheel of Hilmer with a sensor that can determine that the driver is touching the steering wheel, the sensor being fast and accurate and has self-sealing properties for micro-cracks, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).
Re 2, the resulting combination of Hilmer in view of Erb (subsequently referred to as “Hilmer et al”) discloses: wherein the electrical heat conductor is a layer of an electrically conductive material arranged around the optical waveguide (Erb, 105 is layer around 115).  
Re 9, Hilmer et al discloses: wherein the electrical conductor is wound around the optical waveguide (Erb, 105 is curved around 115 in same way as illustrated in fig 1 of instant application) or is wound together with the at least one optical waveguide.  
Re 14, Hilmer further discloses: wherein at least one heatable touch sensor is arranged in a meandering manner (paragraph [0023] explicitly uses the term “meandering”), so that the at least one heatable touch sensor has a planar extent
Re 15, Hilmer further discloses: wherein the steering wheel is a steering wheel of a motor vehicle.
Re 16, Hilmer et al discloses: a plastic sheath (Erb, 110 directly contacting 115; paragraph [0058], lines 8-9 describe 110 as plastic) disposed between the optical waveguide and the carbon layer.
Re 17, Hilmer et al discloses: an insulating varnish (Erb, outermost 110; paragraph [0058], lines 8-9 describe 110 as plastic; paragraph [0052], lines 1-3 describe insulating polymer on exterior of metal conductor) coated on the electrical heat conductor.
Claims 1-2, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2017/0183025) in view of Erb (US 2015/0266436).
Re 1, 10-14, Okazaki discloses: a steering wheel (fig 11) comprising: a heatable touch sensor (paragraph [0052] discloses that both heating and sensing functions are achieved by electrical wiring) comprising: an electrical heat conductor (26 is described as “heater wire”; fig 6 illustrates wiring pattern) [Claims 1, 10]; wherein the steering wheel is divided into circle segments (see fig 11, 21L is further divided into 21P8 and 21P9, 21R is further divided into 21P8 and 21P9, 21PS), each circle segment having at least one heatable touch sensor (fig 11) [Claim 11]; wherein a plurality of detection zones are defined for each circle segment over a cross section of the steering wheel rim, each detection zone having at least one heatable touch sensor (see fig 11) [Claim 12]; wherein at least one heatable touch sensor is disposed in a region of spokes of the steering wheel (21PS is sensor portion disposed in region of spoke) [Claim 13]; wherein at least one heatable touch sensor is arranged in a meandering manner (see fig 6), so that the at least one heatable touch sensor has a planar extent [Claim 14].  
Okazaki does not disclose: that the heatable touch sensor comprises: an optical waveguide; a carbon layer disposed between the optical waveguide and the electrical heat conductor [Claim 1].
Erb teaches: that the heatable touch sensor comprises: an optical waveguide (115; paragraph [0038], lines 6-8 disclose glass core conveying optical signals; paragraph [0058], line 19 describes 115 as glass core); a carbon layer (110 disposed within 105 but contacted by 105; paragraph [0058], line 9 describes 110 as including carbon hermetic seal layer; paragraph [0050], lines 10-20 describe metal layer formed directly on carbon layer and thus 110 contacted by 105 corresponds to carbon layer) disposed between the optical waveguide and the electrical heat conductor [Claim 1]; for the purpose of providing a device that self-seals micro-cracks (paragraph [0058]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Okazaki contained a device which differed from the claimed device by the substitution of a known fiberoptic sensor (fig 1 within Erb). One of ordinary skill in the art could have substituted the known fiberoptic sensor of Erb for the capacitive sensor (see fig 6) of Okazaki to achieve predictable results, specifically improvement by transmitting signals at a much faster rate within a device that self-seals micro-cracks.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the fiberoptic sensor of Erb for the capacitive sensor (see fig 6) of Okazaki, and thus to have provided Okazaki with: that the heatable touch sensor comprises: an optical waveguide; a carbon layer disposed between the optical waveguide and the electrical heat conductor [Claim 1]; as taught by Erb, for the purpose of improving the speed and accuracy of the sensor and providing a device that self-seals cracks, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).
Re 2, the resulting combination of Okazaki in view of Erb (subsequently referred to as “Okazaki et al”) discloses: wherein the electrical heat conductor is a layer of an electrically conductive material arranged around the optical waveguide (Erb, 105 is layer around 115).  
Re 9, Okazaki et al discloses: wherein the electrical conductor is wound around the optical waveguide (Erb, 105 is curved around 115 in same way as illustrated in fig 1 of instant application) or is wound together with the optical waveguide.  
Re 15, Okazaki further discloses: wherein the steering wheel is a steering wheel of a motor vehicle.
Re 16, Okazaki et al discloses: a plastic sheath (Erb, 110 directly contacting 115; paragraph [0058], lines 8-9 describe 110 as plastic) disposed between the optical waveguide and the carbon layer.
Re 17, Okazaki et al discloses: an insulating varnish (Erb, outermost 110; paragraph [0058], lines 8-9 describe 110 as plastic; paragraph [0052], lines 1-3 describe insulating polymer on exterior of metal conductor) coated on the electrical heat conductor.
Response to Arguments
	In view of the newly added limitation “a carbon layer disposed between the optical waveguide and the electrical heat conductor,” Varkey (US 2010/0116510) has been replaced by Erb (US 2015/0266436), which renders Applicant’s arguments relate to Varkey moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656